OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2013 Date of reporting period: January 31, 2013 Item 1. Schedule of Investments ISI Strategy Fund Schedule of Investments January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% Consumer Discretionary - 11.51% Auto Components - 0.30% Allison Transmission Holdings, Inc. $ American Axle & Manufacturing Holdings, Inc.* Exide Technologies* Federal-Mogul Corp.* Goodyear Tire & Rubber Co. (The)* Spartan Motors, Inc. Standard Motor Products, Inc. Superior Industries International, Inc. Automobiles - 0.16% Ford Motor Co. Winnebago Industries, Inc.* Diversified Consumer Services - 0.16% Career Education Corp.* ITT Educational Services, Inc.* Regis Corp. Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 2.06% Ameristar Casinos, Inc. Brinker International, Inc. Choice Hotels International, Inc. Darden Restaurants, Inc. Las Vegas Sands Corp. Marriott International, Inc. - Class A Marriott Vacations Worldwide Corp.* McDonald's Corp. MGM Resorts International* Morgans Hotel Group Co.* Red Lion Hotels Corp.* Starbucks Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 0.07% Bassett Furniture Industries, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Consumer Discretionary - 11.51% (continued) Household Durables - 0.07% (continued) Beazer Homes USA, Inc.* $ Tempur-Pedic International, Inc.* Internet & Catalog Retail - 0.88% Amazon.com, Inc.* Expedia, Inc. Liberty Interactive Corp. - Class A* Liberty Ventures - Series A* Orbitz Worldwide, Inc.* Leisure Equipment & Products - 0.28% Arctic Cat, Inc.* JAKKS Pacific, Inc. LeapFrog Enterprises, Inc.* Mattel, Inc. Smith & Wesson Holding Corp.* Media - 4.22% Cablevision Systems Corp. - New York Group - Class A CBS Corp. - Class B - Non-Voting Shares Charter Communications, Inc. - Class A* Comcast Corp. - Class A DIRECTV* Liberty Global, Inc. - Class A* News Corp. - Class A Nexstar Broadcasting Group, Inc. - Class A* Omnicom Group, Inc. Scholastic Corp. Sinclair Broadcast Group, Inc. - Class A Sirius XM Radio, Inc. Thomson Reuters Corp. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. - Class B Virgin Media, Inc. Walt Disney Co. (The) ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Consumer Discretionary - 11.51% (continued) Media - 4.22% (continued) World Wrestling Entertainment, Inc. - Class A $ Multi-Line Retail - 0.71% Bon-Ton Stores, Inc. (The) Dillard's, Inc. - Class A Dollar General Corp.* Macy's, Inc. Nordstrom, Inc. Target Corp. Specialty Retail - 2.15% AutoZone, Inc.* Chico's FAS, Inc. Conn's, Inc.* Express, Inc.* Finish Line, Inc. (The) - Class A Gap, Inc. (The) Hibbett Sports, Inc.* Home Depot, Inc. (The) Limited Brands, Inc. Lithia Motors, Inc. - Class A Lowe's Cos., Inc. MarineMax, Inc.* PetSmart, Inc. Ross Stores, Inc. Systemax, Inc. TJX Cos., Inc. Zale Corp.* Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 0.52% Coach, Inc. NIKE, Inc. - Class B Under Armour, Inc. - Class A* ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Consumer Discretionary - 11.51% (continued) Textiles, Apparel & Luxury Goods - 0.52% (continued) Unifi, Inc.* $ Consumer Staples - 7.49% Beverages - 1.46% Coca-Cola Co. (The) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing - 2.02% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 1.23% Boulder Brands, Inc.* Chiquita Brands International, Inc.* General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Kraft Foods Group, Inc. McCormick & Co., Inc. - Non-Voting Shares Mondelez International, Inc. - Class A Omega Protein Corp.* Pilgrim's Pride Corp.* Household Products - 1.29% Colgate-Palmolive Co. Harbinger Group, Inc.* Kimberly-Clark Corp. Procter & Gamble Co. (The) Personal Products - 0.04% Nature's Sunshine Products, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Consumer Staples - 7.49% (continued) Personal Products - 0.04% (continued) Revlon, Inc. - Class A* $ Tobacco - 1.45% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Vector Group Ltd. Energy - 6.71% Energy Equipment & Services - 0.75% Halliburton Co. Newpark Resources, Inc.* Parker Drilling Co.* Schlumberger Ltd. Unit Corp.* Oil, Gas & Consumable Fuels - 5.96% Alon USA Energy, Inc. Amyris, Inc.* Anadarko Petroleum Corp. BPZ Resources, Inc.* Chevron Corp. ConocoPhillips Contango Oil & Gas Co. Crimson Exploration, Inc.* Crosstex Energy, Inc. Devon Energy Corp. Exxon Mobil Corp. Green Plains Renewable Energy, Inc.* Kinder Morgan, Inc. Marathon Petroleum Corp. McMoRan Exploration Co.* Miller Energy Resources, Inc.* Occidental Petroleum Corp. Penn Virginia Corp. Phillips 66 ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Energy - 6.71% (continued) Oil, Gas & Consumable Fuels - 5.96% (continued) Ship Finance International Ltd. $ Spectra Energy Corp. W&T Offshore, Inc. Western Refining, Inc. Williams Cos., Inc. (The) Financials - 15.51% Capital Markets - 1.58% American Capital Ltd.* Arlington Asset Investment Corp. - Class A Bank of New York Mellon Corp. (The) BlackRock, Inc. Calamos Asset Management, Inc. - Class A Charles Schwab Corp. (The) FXCM, Inc. - Class A Goldman Sachs Group, Inc. (The) Invesco Ltd. New Mountain Finance Corp. SEI Investments Co. State Street Corp. SWS Group, Inc.* TD Ameritrade Holding Corp. Commercial Banks - 3.14% Banner Corp. CapitalSource, Inc. Citizens Republic Bancorp, Inc.* Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. CVB Financial Corp. Enterprise Financial Services Corp. First BanCorp* First Busey Corp. FirstMerit Corp. MB Financial, Inc. Mercantile Bank Corp. MetroCorp Bancshares, Inc.* Pacific Continental Corp. ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Financials - 15.51% (continued) Commercial Banks - 3.14% (continued) Pinnacle Financial Partners, Inc.* $ PrivateBancorp, Inc. Republic Bancorp, Inc. - Class A Southwest Bancorp, Inc.* Sterling Financial Corp. Susquehanna Bancshares, Inc. SVB Financial Group* Synovus Financial Corp. Trico Bancshares Union First Market Bankshares Corp. United Community Banks, Inc.* US Bancorp Washington Trust Bancorp, Inc. Webster Financial Corp. Wells Fargo & Co. Consumer Finance - 1.34% American Express Co. DFC Global Corp.* Discover Financial Services SLM Corp. Diversified Financial Services - 1.83% Bank of America Corp. Citigroup, Inc. CME Group, Inc. Interactive Brokers Group, Inc. - Class A JPMorgan Chase & Co. Resource America, Inc. - Class A Insurance - 3.85% Aflac, Inc. Allstate Corp. (The) American Equity Investment Life Holding Co. American International Group, Inc.* American National Insurance Co. American Safety Insurance Holdings Ltd.* Arch Capital Group Ltd.* ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Financials - 15.51% (continued) Insurance - 3.85% (continued) Assured Guaranty Ltd. $ Berkshire Hathaway, Inc. - Class B* Brown & Brown, Inc. Cincinnati Financial Corp. CNO Financial Group, Inc. Employers Holdings, Inc. FBL Financial Group, Inc. - Class A Loews Corp. Maiden Holdings Ltd. MBIA, Inc.* Meadowbrook Insurance Group, Inc. PartnerRe Ltd. ProAssurance Corp. Progressive Corp. (The) Protective Life Corp. SeaBright Holdings, Inc. Symetra Financial Corp. Real Estate Investment Trusts - 2.97% American Capital Agency Corp. American Tower Corp. Annaly Capital Management, Inc. Ashford Hospitality Trust, Inc. Chesapeake Lodging Trust Equity Residential FelCor Lodging Trust, Inc.* First Industrial Realty Trust, Inc.* General Growth Properties, Inc. Gramercy Capital Corp.* Hatteras Financial Corp. HCP, Inc. iStar Financial, Inc.* Kimco Realty Corp. Macerich Co. (The) Newcastle Investment Corp. NorthStar Realty Finance Corp. Parkway Properties Inc. Pennsylvania Real Estate Investment Trust ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Financials - 15.51% (continued) Real Estate Investment Trusts - 2.97% (continued) Public Storage $ RAIT Financial Trust Simon Property Group, Inc. Strategic Hotels & Resorts, Inc.* Taubman Centers, Inc. Ventas, Inc. Thrifts & Mortgage Finance - 0.80% BankFinancial Corp. Capitol Federal Financial, Inc. Federal Agricultural Mortgage Corp. - Class C First Financial Holdings, Inc. Fox Chase Bancorp, Inc. MGIC Investment Corp.* New York Community Bancorp, Inc. OceanFirst Financial Corp. Oritani Financial Corp. Radian Group, Inc. Rockville Financial, Inc. Simplicity Bancorp, Inc. Health Care - 8.52% Biotechnology - 1.83% Acorda Therapeutics, Inc.* Alexion Pharmaceuticals, Inc.* Amgen, Inc. Ariad Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Pharmacyclics, Inc.* Regeneron Pharmaceuticals, Inc.* Spectrum Pharmaceuticals, Inc. Threshold Pharmaceuticals, Inc.* Trius Therapeutics, Inc.* United Therapeutics Corp.* ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Health Care - 8.52% (continued) Biotechnology - 1.83% (continued) Vertex Pharmaceuticals, Inc.* $ Health Care Equipment & Supplies - 0.42% Baxter International, Inc. Cerus Corp.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* 20 Medtronic, Inc. RTI Biologics, Inc.* Staar Surgical Co.* STERIS Corp. Health Care Providers & Services - 2.04% Amedisys, Inc.* AmerisourceBergen Corp. Assisted Living Concepts, Inc. - Class A Community Health Systems, Inc. ExamWorks Group, Inc.* Express Scripts Holding Co.* HCA Holdings, Inc. Health Management Associates, Inc. - Class A* Health Net, Inc.* HealthSouth Corp.* Kindred Healthcare, Inc.* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* McKesson Corp. Owens & Minor, Inc. Select Medical Holdings Corp. Skilled Healthcare Group, Inc. - Class A* Team Health Holdings, Inc.* Tenet Healthcare Corp.* UnitedHealth Group, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Health Care - 8.52% (continued) Health Care Providers & Services - 2.04% (continued) Universal American Corp. $ Health Care Technology - 0.03% Omnicell, Inc.* Pharmaceuticals - 4.20% Abbott Laboratories AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Questcor Pharmaceuticals, Inc. Salix Pharmaceuticals Ltd.* ViroPharma, Inc.* Industrials - 8.29% Aerospace & Defense - 1.86% AAR Corp. Boeing Co. (The) GenCorp, Inc.* Honeywell International, Inc. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Spirit Aerosystems Holdings, Inc. - Class A* Sypris Solutions, Inc. Taser International, Inc.* United Technologies Corp. Air Freight & Logistics - 0.29% United Parcel Service, Inc. - Class B Airlines - 0.09% Republic Airways Holdings, Inc.* ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Industrials - 8.29% (continued) Airlines - 0.09% (continued) SkyWest, Inc. $ Building Products - 0.20% Builders FirstSource, Inc.* Griffon Corp. Patrick Industries, Inc.* USG Corp.* Commercial Services & Supplies - 0.47% Intersections, Inc. Iron Mountain, Inc. RR Donnelley & Sons Co. United Stationers, Inc. US Ecology, Inc. Waste Management, Inc. Construction & Engineering - 0.16% AECOM Technology Corp.* Layne Christensen Co.* Tutor Perini Corp.* Electrical Equipment - 0.43% Emerson Electric Co. General Cable Corp.* Industrial Conglomerates - 1.97% 3M Co. Danaher Corp. General Electric Co. Machinery - 1.46% Actuant Corp. - Class A American Railcar Industries, Inc. Caterpillar, Inc. Graco, Inc. Greenbrier Cos., Inc.* Illinois Tool Works, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Industrials - 8.29% (continued) Machinery - 1.46% (continued) ITT Corp. $ Mueller Industries, Inc. Sauer-Danfoss, Inc. Terex Corp.* Titan International, Inc. Trinity Industries, Inc. Professional Services - 0.09% Mistras Group, Inc.* Pendrell Corp.* Verisk Analytics, Inc. - Class A* Road & Rail - 0.38% Union Pacific Corp. Trading Companies & Distributors - 0.89% CAI International, Inc.* DXP Enterprises, Inc.* Fastenal Co. SeaCube Container Leasing Ltd. TAL International Group, Inc. Titan Machinery, Inc.* Watsco, Inc. WESCO International, Inc.* Information Technology - 12.55% Communications Equipment - 1.11% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Comtech Telecommunications Corp. Motorola Solutions, Inc. NETGEAR, Inc.* QUALCOMM, Inc. Tessco Technologies, Inc. Computers & Peripherals - 2.35% Apple, Inc. Datalink Corp.* ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Information Technology - 12.55% (continued) Computers & Peripherals - 2.35% (continued) EMC Corp.* $ Imation Corp.* Lexmark International, Inc. - Class A Silicon Graphics International Corp.* STEC, Inc.* Synaptics, Inc.* Electronic Equipment, Instruments & Components - 0.56% Anixter International, Inc. Insight Enterprises, Inc.* Itron, Inc.* Kemet Corp.* Multi-Fineline Electronix, Inc.* Plexus Corp.* Power-One, Inc.* ScanSource, Inc.* Tech Data Corp.* TTM Technologies, Inc.* Vishay Intertechnology, Inc.* Internet Software & Services - 2.08% Earthlink, Inc. eBay, Inc.* Google, Inc. - Class A* j2 Global, Inc. NIC, Inc. ValueClick, Inc.* VeriSign, Inc.* XO Group, Inc.* Yahoo!, Inc.* IT Services - 2.18% Automatic Data Processing, Inc. CACI International, Inc. - Class A* Cardtronics, Inc.* DST Systems, Inc. Fidelity National Information Services, Inc. Forrester Research, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Information Technology - 12.55% (continued) IT Services - 2.18% (continued) Heartland Payment Systems, Inc. $ International Business Machines Corp. Teradata Corp.* Visa, Inc. - A Shares Semiconductors & Semiconductor Equipment - 1.32% Amkor Technology, Inc.* First Solar, Inc.* GT Advanced Technologies, Inc.* Intel Corp. OmniVision Technologies, Inc.* PLX Technology, Inc.* Texas Instruments, Inc. Veeco Instruments, Inc.* Software - 2.95% ANSYS, Inc.* CA, Inc. Intuit, Inc. Microsoft Corp. Oracle Corp. Pegasystems, Inc. TIBCO Software, Inc.* VMware, Inc. - Class A* Websense, Inc.* Materials - 4.07% Chemicals - 2.75% A. Schulman, Inc. Airgas, Inc. Arabian American Development Co.* Axiall Corp. CF Industries Holdings, Inc. Cytec Industries, Inc. Dow Chemical Co. (The) EI du Pont de Nemours & Co. Ferro Corp.* ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Materials - 4.07% (continued) Chemicals - 2.75% (continued) Flotek Industries, Inc.* $ FutureFuel Corp. GSE Holding, Inc.* Innophos Holdings, Inc. Kronos Worldwide, Inc. Monsanto Co. Olin Corp. OMNOVA Solutions, Inc.* PolyOne Corp. Praxair, Inc. Rockwood Holdings, Inc. RPM International, Inc. W.R. Grace & Co.* Zoltek Cos., Inc.* Construction Materials - 0.05% Headwaters, Inc.* Containers & Packaging - 0.37% Ball Corp. Boise, Inc. Myers Industries, Inc. Silgan Holdings, Inc. Metals & Mining - 0.86% AM Castle & Co.* Century Aluminum Co.* Coeur d'Alene Mines Corp.* Freeport-McMoRan Copper & Gold, Inc. McEwen Mining, Inc.* Metals USA Holdings Corp. Molycorp, Inc.* Southern Copper Corp. United States Steel Corp. Walter Energy, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Materials - 4.07% (continued) Metals & Mining - 0.86% (continued) Worthington Industries, Inc. $ Paper & Forest Products - 0.04% Wausau Paper Corp. Telecommunication Services - 1.89% Diversified Telecommunication Services - 1.75% AT&T, Inc. CenturyLink, Inc. IDT Corp. - Class B Verizon Communications, Inc. Wireless Telecommunication Services - 0.14% Sprint Nextel Corp.* Utilities - 1.51% Electric Utilities - 0.85% American Electric Power Co., Inc. Duke Energy Corp. FirstEnergy Corp. NextEra Energy, Inc. Pepco Holdings, Inc. PPL Corp. Southern Co. (The) Xcel Energy, Inc. Gas Utilities - 0.05% ONEOK, Inc. Multi-Utilities - 0.52% Alliant Energy Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. NiSource, Inc. Sempra Energy ISI Strategy Fund Schedule of Investments (continued) January 31, 2013 (Unaudited) Security Shares Value COMMON STOCKS - 78.05% (continued) Utilities - 1.51% (continued) Multi-Utilities - 0.52% (continued) Wisconsin Energy Corp. $ Water Utilities - 0.09% American Water Works Co., Inc. Total Common Stocks (Cost $38,928,281) $ Security Interest Rate Maturity Date Principal Amount Value US TREASURY OBLIGATIONS - 21.70% US Treasury Notes % 04/30/13 $ $ US Treasury Notes % 05/31/13 US Treasury Notes % 01/31/16 US Treasury Notes % 03/31/17 US Treasury Notes % 08/15/20 US Treasury Notes % 05/15/22 US Treasury Bonds % 08/15/19 Total US Treasury Obligations (Cost $13,958,432) $ Total Investments - 99.75% (Cost $52,886,713)** $ Other Assets in Excess of Liabilities - 0.25% Net Assets - 100.00% $ * Non-income producing security. ** Cost for Federal income tax purposes is $52,886,713 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. ISI Strategy Fund Notes to Schedule of Investments January 31, 2013 (Unaudited) 1. Securities Valuation ISI Strategy Fund’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). If a fair value is required, the sub-advisor, Los Angeles Capital Management and Equity Research, Inc., determines the value of the security until the Board meets to establish the fair value of the security. As of January 31, 2013, there were no fair valued securities. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. ISI Strategy Fund Notes to Schedule of Investments (continued) January 31, 2013 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
